                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CECILIO PERALTA BARTOLOMEJR.,                   §
                                                §
                  Plaintiff,                    §              SA-18-CV-01333-DAE
                                                §
vs.                                             §
                                                §
ANDREW SAUL, COMMISSIONER OF                    §
THE SOCIAL SECURITY                             §
ADMINISTRATION;                                 §
                                                §
                  Defendant.                    §


                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending the

Commissioner’s decision finding Plaintiff not disabled be affirmed. Accordingly, all matters

referred to the Magistrate Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 3rd day of February, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE
